SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

540
CAF 11-00390
PRESENT: CENTRA, J.P., PERADOTTO, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF JOHN LEONARDO,
PETITIONER-RESPONDENT-APPELLANT,

                     V                                           ORDER

ELAINA LEONARDO,
RESPONDENT-PETITIONER-RESPONDENT.
(APPEAL NO. 2.)


KELLY M. CORBETT, FAYETTEVILLE, FOR PETITIONER-RESPONDENT-APPELLANT.

FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (KRISTEN MCDERMOTT OF
COUNSEL), FOR RESPONDENT-PETITIONER-RESPONDENT.

LAURA ESTELA CARDONA, ATTORNEY FOR THE CHILDREN, SYRACUSE, FOR CHARLES
L., LIBBIE L. AND JOHN R.L.


     Appeal from an order of the Supreme Court, Onondaga County
(Michael L. Hanuszczak, A.J.), entered January 18, 2011 in a
proceeding pursuant to Family Court Act article 6. The order, among
other things, awarded respondent-petitioner sole custody of the
subject children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   April 20, 2012                       Frances E. Cafarell
                                                Clerk of the Court